            Case 1:20-cv-03964-CM Document 8
                                           9 Filed 09/09/20 Page 1 of 1
                                             Filed 09/08/20
                                                                                           11 SUNRISE PLAZA , STE. 305

LiebowitzQLaw Firm, PLLC                                                                   VALLEY STREAM, NY 115 80
                                                                                           (516) 233-1660
                       ATTORNEYS FOR THE PHOTOGRAPHIC ARTS                                 WWW . LIEBOWITZLAWFIRM . COM




  September 8, 2020                                        USDCSDNY
                                                               DOCUMENT
  Honorable Collen McMahon                                     ELECTRONICALLYFll.ED
  United States District Judge
  Southern District of New York
                                                               DOC#:
                                                               DATEFILED:   ~ ~
                                                                               I\ ,µi~
  500 Pearl Street
  New York, New York 10007

  Re :   Lukaszewicz v. WSN Inc. (I :20-cv-3964-CM)
                         r•   r , ·.... ,~    r~   ,......, ·· ,.
  Dear Judge McMahon,
                         i,,l,&1-- ...   1. •• -   t     I,,   ..i-.



  We represent Plaintiff, Adam Lukaszewicz, in the above in-captioned case. We are in touch with
  Defendant discussing this matter. We respectfully request that the initial conference scheduled
  for September 11 , 2020 be adjourned 30-days to see if the parties can settle the matter. If the
  parties are unable to resolve the matter within 30 days, Plaintiff will seek an entry of default.

  The Court ' s consideration is much appreciated.


                                                                          Respectfully submitted,

                                                                          ls/Richard Liebowitz
                                                                          Richard P. Liebowitz

                                                                       Counsel for Plaintiff Adam Lukaszewicz




                                            LiebowitzQLaw Firm, PLLC
